Citation Nr: 1444641	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  11-14 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 







INTRODUCTION

The Veteran had active service in the United States Navy from January 1959 to December 1962.  He died in late 2009.  The appellant in this matter is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Waco, Texas.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the appellant's claim.  The records in all virtual files have been considered by the Board in adjudicating this matter.

The record reveals that this claim has been twice remanded by the Board for additional development.  The first Remand was issued in August 2013 and the second was issued in January 2014.  Regrettably, the appeal must once again be REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Board remanded this claim to the agency of original jurisdiction in January 2014.  A review of the appellant's claims file and electronic data records that have been produced since that Remand exposes the fact that the Board and the agency of original jurisdiction have been misrouting the mail that VA has been sending to the appellant.  That is, the appellant resides in Killeen, Texas.  The record shows that, since at least January 2014, VA has been sending correspondence to an individual who has the same first name, middle initial, and last name as the appellant but who lives in Catawba, Virginia.  In other words, not only has the appellant not received the Board's remand of January 2014, but she also has not received any letters requesting additional information that have been sent by VA.  This clearly is a breach of VA's duty to assist the appellant with her claim.  

As such, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).  Hence, the Board will republish its previous Remand and ask that the appellant respond accordingly.  

In November 2013, the appellant submitted Authorization and Consent to Release 
Information (VA Forms 21-4142) indicating that the Veteran had been treated for at Metroplex Adventist Hospital in Killeen, Texas, and at Scott and White Healthcare, Main Hospital, Temple, Texas, each from January 2007 to November 2009.  There is no indication that the agency of original jurisdiction has ever attempted to obtain records from these medical care providers.  As such, on remand an effort must be undertaken to obtain the private treatment records identified by the appellant.

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall contact the appellant, in Killeen, Texas, and ask that she complete the required VA Forms 21-4142 so that treatment records from Metroplex Adventist Hospital in Killeen, Texas, and at Scott and White Healthcare, Main 
Hospital, Temple, Texas, may be obtained by VA.
If the appellant fails to provide the authorization, she should be notified that she may obtain and submit the records herself.  If the appellant provides completed VA Forms 21-4142, obtain and associate with the claims file any identified private treatment records.  If a negative response is received, the appellant must be advised of this fact and of the efforts made to obtain the records.

2.  The agency of original jurisdiction will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

The need for an additional VA medical opinion in this matter following the above development is left to the discretion of the agency of original jurisdiction.

Additionally, the agency of original jurisdiction will review the appellant's claims file and specifically look at all documents published since the Board's Remand of August 22, 2013.  If any of those documents have been sent to an individual who resides in Catawba, Virginia, those documents must be reissued with the correct address of the appellant (706 Wolf Street, Apartment 81, Killeen, Texas 76541).  The agency of original jurisdiction shall specifically note in a memorandum of record which documents have been reissued and the correct address that those documents have been sent thereto.  

3.  The agency of original jurisdiction will then readjudicate the appellant's claim.  If the benefit sought on appeal remains denied, she shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The appellant need take no action until she is so informed.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board s is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


